Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 12, 2007, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant, a security officer, voluntarily left her employment without good cause following a disagreement with a coworker regarding the staffing of the employer’s security desk. The inability to get along with a difficult coworker does not constitute good cause for leaving one’s employment (see Matter of Hutchinson [Commissioner of Labor], 56 AD3d 877, 878 [2008]; Matter of Barnett [Commissioner of Labor], 52 AD3d 1138 [2008]). Although claimant contends that she was forced to quit her job due to ongoing sexual harassment by a coworker and the employer’s purported failure to adequately address that situation, the record reflects that claimant left her employment after a disagreement with the offending coworker as to which one of them was required to staff the security desk on the day in question. To the extent that claimant testified that the stress of this incident forced her to resign for health reasons, we note that claimant did not receive medical advice to leave her employment (see Matter of Sheldon [Commissioner of Labor], 29 AD3d 1143, 1144 [2006]). Accordingly, the Board’s decision is affirmed.
*1187Cardona, P.J., Spain, Malone Jr., Kavanagh and Garry, JJ., concur. Ordered that the decision is affirmed, without costs.